Title: From Benjamin Franklin to Arthur Lee, 5 March 1778
From: Franklin, Benjamin
To: Lee, Arthur


The interview to which this brief note is a summons was the one that the commissioners had requested the day before, to discuss making the treaty public. Gérard met them on schedule, and opened the conversation by taking Lee to task for misquoting him to Aranda about another matter; Lee put the blame on Deane, who refused to take it. Franklin then recalled them to the business of the evening by proposing that the treaty be announced immediately. Deane supported him. They argued that the announcement would preclude further British offers and bind France and America together, would promote the credit of the United States in Holland, and might even persuade London to agree to independence and end the war; peace, however, was perhaps not desirable until the British had been driven from America. The court was hesitating, Gérard answered, for fear that Congress would repudiate the alliance once France was committed to it; as to peace, the United States would never be secure while Britain retained possessions on the American continent. Lee remarked that only the commissioners’ dispatches, always subject to delay or capture, now stood in the way of the enemy’s efforts to seduce the American public; and those efforts gave much more ground for anxiety than the chance of rejection by Congress. His colleagues emphatically agreed. Gérard, who seemed to be surprised by their views, promised that he would report them to the council and that they would carry great weight. The next development was discussed in his letter below of March 17.
 
Sir,
Passy, 2 PM. March 5. 78
A Note is just come from Mr. Gerard, that he will meet us here at Passy this Evening at 6 o Clock. I have the honour to be, Sir, Your most obedient humble Servant
B Franklin
Honble Arthur Lee Esqr
 
Addressed: Honourable Arthur Lee Esqr / Chaillot
Notation: March 5th. 1778
